Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview between Examiner Matthew Daniels and Benjamin Prebyl.  The application has been amended as follows: 
In the claims
Replaced claim 24 with the following:
24. The process for printing a 3D structure according to claim 17, wherein the component A and the component B and further components, if present, are each packed in separate containers, stored, and mixed immediately before application to produce a fast setting mortar.

Allowable Subject Matter
Claims 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of the independent claim. 



One relevant piece of prior art is CN105384416A (hereinafter “China State Construction” cited in an IDS submitted 4 May 2020), which discloses a two part aluminous cement composition comprising part A and part B that is usable for 3D printing. 
In one embodiment part A contains 34-40 weight-% aluminous cement and 40-44 weight-% mineral filler, based on the weight of component A, at least one set inhibitor, and water (claim 1). 
In the same embodiment part B contains initiator system for the set-inhibited aluminous cement, no filler, based on the weight of component B, and water (claim 1). 
It is believed a person having ordinary skill in the art before the effective filing date would not have been motivated to add filler to part B, as part A already contains a significant amount of filler. 


Part A contains 72 weight-% aluminous cement and 8 weight-% mineral filler, based on the weight of component A, at least one set inhibitor, and water ([0093]). 
Part B contains initiator system for the set-inhibited aluminous cement, 82 weight-% mineral filler, based on the weight of component B, and water (see [0103]). 
It is believed that a person having ordinary skill in the art before the effective filing date would not have been motivated to increase the amount of filler in composition A to 30-70 wt%, which is 4-10 times the amount of filler that Charpentier teaches, in addition to the application of the composition to three dimensional printing.  As stated in MPEP 2144.05.II.B there must be an articulated reason why an optimization is “routine optimization” and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.

Finally, Basler (EP2431341A1, cited in an IDS submitted 1 May 2019) discloses a two part aluminous cement composition comprising part A and part B. 
Basler teaches that one of the two parts may have 0-99% of various components ([0018]). Such a disclosure is so broad that it weighs against any obviousness rejection based upon optimization, as taught in MPEP 2144.05.III.D. Further, Basler additionally teaches the use of 10wt% fillers in part B of the two-part component, which is 6-8 times less than the claimed range of 65 to 85% mineral filler. Finally, a motivation would be required to apply Basler to a method of printing of a 3D structure. 

Regarding the optimization of filler, Applicant has identified the amount of filler as being a critical factor. Applicant states that a mixture with low amount of aluminous cement and an optimized filler system show surprisingly low shrinkage and a reduced porosity when compared to state of the art systems (specification filed 1 May 2019, page 3). Further, Applicant states that a high content of filler enables mortars with low content of aluminous cement which is of advantage with respect to costs and durability of the hardened structure produced with the mortar system (specification filed 1 May 2019, page 11). Finally, Applicant states that the low content of aluminous cement and high content of filler enables 3D structures with low porosity and no or negligible cracks (specification filed 1 May 2019, page 24). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742